Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT

                                     No. 04-16-00337-CR

                             EX PARTE Jennifer RODRIGUEZ

                  From the County Court at Law No. 2, Bexar County, Texas
                                  Trial Court No. 496800
                           Honorable Jason Wolff, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s June 3, 2016 order
denying habeas relief is AFFIRMED.

       SIGNED February 15, 2017.


                                                _____________________________
                                                Karen Angelini, Justice